Pofpenbarger, Judge,
{dissenting:)
Believing the parties to the contract of sale, in the first instance, were Stone and Johnson, and that there was a subsequent sale by Johnson to Midkiff and Adkins, and not merely one sale by Stone to Johnson, Midkiff and Adkins, I am constrained to dissent from the opinion and decision in this case. The whiskey was Stone’s. He consigned and shipped it to Johnson. Whether he knew Johnson is immaterial. He knew of him. In'some way he had ascertained that there was such a man and he offered to sell him the whiskey for two dollars. He made no offer to either Midkiff or Adkins. Hobody but Stone could have changed his offer of sale to Johnson, so as to make it an offer of sale to Johnson, Midkiff and Adkins. The offer was accepted without any modification and the whiskey delivered in execution of the contract of sale. Legally viewed, as it must be, this effectuated a sale from Stone to Johnson, notwithstanding the *157participation of Midkiff and Adkins in the transaction. These two strangers' obtained part of the whiskey, and, in legal contémplation, they obtained it from Johnson and not from Stone. The legal test as to what constitutes a sale governs. State v. Flanagan, 38 W. Va. 53; Morganstern v. Commonwealth, 21 Grat. 1018. The distinction between the legal and practical test in construing statutes, and especially revenue statutes, must be observed. Harvey Coal & Coke Co. v. Dillon, 59 W. Va. 605; State v. Graybeal, 55 S. E. 398. No doubt Johnson, Midkiff and Adkins, viewing the matter from the standpoint of laymen, thought they three jointly were purchasing from Stone,' but this was a legal impossibility, without the concurrence of Stone as the seller, and there is no evidence that he consented to the inclusion of Midkiff and Adkins as purchasers. Mere ignorance of the law on the part of Johnson, as to what constitutes a sale, could not excuse him, and his intention is immaterial, for the question on which the soundness of the decision turns in the construction of the statute. What he did brought him within the letter of the statute, and as the plain object of our statutes, regulating the liquor traffic, is to prevent all sales except those made by persons specially licensed therefor, to the end that the revenues of the state may be augmented by the license tax, and the ‘ right of sale limited to persons deemed suitable by the license court, when authorized, and entirely prohibited when the license court, in the exercise of its discretionary power, sees fit not to authorize any sales to be made, he was likewise within the spirit of the statute. To allow a consignment to one person in a community, to become a means of sale, in a practical sense, to several persons, will necessarily work a great inroad upon our system of law, ordained for the regulation of the liquor traffic, and open the door for wide and serious evasion thereof.